 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   ZELIMIR SHEM MCDOWELL,

 9                             Plaintiff,                Case No. C18-1328-RSL

10          v.                                           ORDER OF DISMISSAL

11   JOHN DOE, et al.,

12                             Defendants.

13

14          Having reviewed the Report and Recommendation of the Honorable Mary Alice Theiler,

15   United States Magistrate Judge, any objections or responses to that, and the remaining record, the

16   Court finds and ORDERS:

17          (1)     The Court ADOPTS the Report and Recommendation;

18          (2)     This action is DISMISSED with prejudice for failure to state a claim upon which

19   relief may be granted;

20          (3)     Plaintiff’s application to proceed in forma pauperis, Dkt. 1, is DENIED as moot;

21   and

22   \\

23   \\




     ORDER OF DISMISSAL - 1
 1        (4)    The Clerk is directed to send copies of this Order to plaintiff and to Judge Theiler.

 2        Dated this 13th day of November, 2018.

 3

 4
                                                       A
                                                       Robert S. Lasnik
                                                       United States District Judge 
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER OF DISMISSAL - 2
